Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 10/14/2020 as a RCE, have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 and 9 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a first threaded fitting member approximate the downstream fluid outlet and configured to form an in-line sealable connection with a mating threaded member formed in said entry port” and “wherein the in-line thermal isolator is configured to be affixed in-line between the upstream sample conduit and the downstream sample conduit to prevent heat energy transfer between the upstream sample conduit and the downstream sample conduit”.
Regarding claim 9 is also allowed for the same reason as claim 1.  
Claims 2 – 7 and 10 - 12 which depend from claim 1 claim and claim 9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856